92 F.3d 1195
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re Jerome F. VALENTA, Debtor.Jerome F. VALENTA, Appellant,v.JENNIFER O.;  Joseph A. Valenta, Trustee, Valenta FamilyTrusts;  Donald W. Henry, Trustee, Appellees.
No. 95-55179.
United States Court of Appeals, Ninth Circuit.
Submitted July 29, 1996.*Decided Aug. 5, 1996.

Before:  HUG, Chief Judge, SCHROEDER, and TASHIMA, Circuit Judges.


1
MEMORANDUM**


2
Former California state prisoner Jerome F. Valenta appeals pro se the Bankruptcy Appellate Panel's ("BAP") decision affirming a bankruptcy court's order denying Valenta's motion to dismiss an involuntary Chapter 7 petition brought by a judgment creditor when Valenta was incarcerated.  We have jurisdiction pursuant to 28 U.S.C. § 158(d), and we affirm.


3
After our independent review of the record and the bankruptcy court's decision,  see Dominguez v. Miller (In re Dominguez), 51 F.3d 1502, 1506 (9th Cir.1995), we affirm the bankruptcy court's denial of Valenta's motion to dismiss for the reasons stated in the BAP's memorandum disposition filed on January 6, 1995.


4
We have considered Valenta's remaining contentions and conclude that they are meritless.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3